Citation Nr: 0006470	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  95-35 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension as a 
proximate result of prisoner-of-war experiences.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The appellant had active duty from December 1942 to September 
1945.  He was a prisoner of war of the German government from 
December 1944 to April 1945.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which denied the appellant's claim of 
entitlement to service connection for hypertension. 

In his July 1995 Notice of Disagreement, the appellant 
challenged the RO's denial of service connection for 
hypertension, the residuals of malnutrition, a left foot 
disorder, and hemorrhoids.  Following the issuance of a 
Statement of the Case, the appellant withdrew from appellate 
consideration all issues but his claim of service connection 
for hypertension.  Because the appellant has withdrawn the 
issues as specified, they are not before the Board for 
review.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204 
(1999).


FINDING OF FACT

There is no competent medical evidence of record 
demonstrating that the appellant's hypertension is related to 
his military service, any incident thereof, or any service-
connected disability.



CONCLUSION OF LAW

The claim of service connection for hypertension is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that hypertension was incurred as a 
result of experiences he had while a prisoner of war (POW).  
He also appears to contend that his hypertension may be due 
to his service-connected psychiatric disability.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in n the interest 
of clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to this claim; briefly 
describe the factual background of this case; and then 
proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be established for 
disability resulting from disease or injury suffered in line 
of duty.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for chronic disabilities, including hypertension, if 
shown to be manifested to a compensable degree within one 
year after the veteran was separated from service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 
305 (1992). 

Service connection may also be granted for disability which 
is due to service-connected disease or injury. 38 C.F.R. § 
3.310.  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Service connection - POW

Certain listed diseases may be service connected if 
manifested by a former POW who was interned or detained for 
not less than 30 days to a degree of 10 percent or more at 
any time after discharge even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(c).  Such 
diseases do not include cardiovascular disease, except for 
beriberi heart disease, which covers ischemic heart disease 
in a former POW who had experienced localized edema during 
captivity, which is included in the list of POW presumptive 
diseases.  Hypertension is not a disease included in those 
disorders presumptively linked. 

Well grounded claims

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim.  
Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded. 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist in the claim's 
development. 38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

A well-grounded claim is "one which is meritorious on its 
own or capable of substantiation. Such a claim need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996); Tirpak, 2 Vet. App. at 611.  In order for 
the appellant's claim to be well grounded, there must have 
been presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); see Watai v. 
Brown, 9 Vet. App. 441, 443 (1996).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) [citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995)].

The burden to submit evidence sufficient to establish a 
"well-grounded" claim is the claimant's alone.  Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  It has been 
observed that in Epps, the Federal Circuit Court of Appeals 
"definitively held that 'there is nothing in the text of [38 
U.S.C.A] § 5107 to suggest that [] VA has a duty to assist a 
claimant until the claimant meets his or her burden'" of 
establishing a well-grounded claim before providing any 
assistance to the claimant." Morton v. West, 12 Vet. App. 
477, 481 (1999) (emphasis added).  It was also noted that the 
claimant's burden to produce evidence to render a claim well 
grounded was a "condition precedent established by Congress" 
that neither VA nor the Court was free to ignore.  Morton, 12 
Vet. App. at 485.

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement. 
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza,  7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded. Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background

As is noted above, the record reflects that the appellant was 
a prisoner of war of the German government from December 1944 
to April 1945.  His service medical records, including a 
September 1945 pre-separation physical examination, are 
devoid of any mention of any cardiovascular symptoms, 
complaints or diagnoses.  In September 1945, his blood 
pressure was noted to be 120/80.

The appellant was hospitalized at a VA facility from April 
through June 1958, and treated for a depressive reaction.  
His blood pressure was noted to be 110/70.  During a period 
of VA hospitalization from August to November 1958, the 
appellant's blood pressure was noted to be 120/80.

The appellant was treated at the John Sealy Hospital from May 
to June 1959 for an episode of depression. His blood pressure 
was then recorded as 114/72.  There are no references in the 
hospitalization report to hypertension.  

In March 1981, the appellant was treated by the Rugeley and 
Blasingame Clinic Association for hypertension.  

The appellant underwent a VA "POW Protocol" examination in 
June 1994.  He reported that he had had hypertension for 
"more than 10 years."  Among other disorders, the appellant 
was diagnosed to have hypertension.  There is no mention of 
the etiology of the disorder in the examination report.  In 
an August 1994 VA medical record progress note, the appellant 
was reported to have had hypertension since 1981.  The 
appellant underwent a VA physical examination in September 
1994.  He was diagnosed to have hypertension.  There is no 
mention of the etiology of the disorder in the examination 
report.  

In his September 1995 substantive appeal, the appellant 
argued that his hypertension was the proximate result of his 
POW experience.  In March 1997, the appellant proffered a 
copy of a newspaper article outlining a study by researchers 
at the National Center for Health Statistics.  The study 
found that people who had anxiety and depression were "more 
than twice as likely" to develop high blood pressure than 
those who did not have the predicate symptoms.   It reported 
that the researchers had studied 3,000 subjects from the ages 
of 24 to 64 who had no high blood pressure at the beginning 
of the study.  As they were monitored from seven to 16 years, 
"a pattern" was found.  As to the nature of the "pattern," 
no information is given other than to observe that "even 
intermediate levels of anxiety and depression were associated 
with a 60 percent greater likelihood of developing 
hypertension.  That was true even when other factors, such as 
education, smoking alcohol use and body mass, were taken into 
account."   

In a September 1997 statement, the appellant reiterated that 
he was prescribed medication for hypertension in 1981.  He 
stated that he believed his hypertension was caused by the 
stress he felt being a former POW, and by not having been 
given proper food and living conditions during that 
experience.  In an October 1997  statement, the appellant's 
wife reported her observations relative to the appellant's 
stress he experienced during the course of their marriage.   

Analysis

As an initial matter, there is no question that the appellant 
currently is diagnosed as having hypertension.  It is 
undisputed that the appellant is an ex-POW.  The appellant's 
service-connected disabilities include post-traumatic stress 
disorder with major depression and anxiety disorder [formerly 
recurrent major depression and anxiety disorder with post-
traumatic stress disorder traits].

In essence, the appellant contends that the stress associated 
with his captivity during World War II, and/or the stress 
caused by his service-connected psychiatric disability, has 
caused hypertension.

Having carefully considered all of the evidence of record and 
presumed it credible, see King, the Board finds that the 
appellant has not submitted a well-grounded claim of 
entitlement to service connection for hypertension.  In 
essence, and as will be described in greater detail below, 
applying the Caluza analysis, there is ample evidence of a 
current disability.  There is, however, no evidence of in-
service incurrence of hypertension, to include during the one 
year presumptive period after service.  There is also no 
evidence of a medical nexus between the appellant's currently 
diagnosed hypertension and his service, including stresses 
experienced while a POW, and/or his service connected 
disabilities.

As is noted above, hypertension is a chronic disease for 
which service connection may be granted, if the disorder is 
manifested to a compensable degree within one year after 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  In this 
matter, all medical and lay evidence of record places the 
onset of hypertension beginning in the 1980's, decades after 
service and well after one year subsequent to the appellant's 
separation from active service.  To the extent that the 
appellant believes hypertension manifested earlier than that 
time, he is unqualified to render such an assertion.  It is 
now well-settled that laypersons are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and such an opinion is entitled to no weight.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).       

In this regard, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of the disability during 
confinement is available.  Applicable regulation provides 
that special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e).  

During the course of this claim of service connection for a 
psychiatric disorder, the appellant has submitted statements 
from fellow POWs as to the circumstances of their capture.  
The Board has no reason whatsoever to doubt these statements.  
However, these statements do not reflect any information 
relative to the onset of hypertension.  Indeed, had they done 
so, there is no evidence to suggest that the appellant's 
colleagues have medical expertise to make competent 
observations as to the onset of diseases and disorders.  
Espiritu, supra.  

With regard to the appellant's contention that hypertension 
developed as a result of his POW experiences, hypertension is 
not among those diseases presumptively linked to such by 
applicable regulation.  38 C.F.R. § 3.309(c).  Accordingly, 
the presumption alone does not suffice to well ground the 
claim.  As discussed immediately above, the appellant's lay 
opinion as to the etiology of his hypertension cannot serve 
to make the claim well grounded.

The Board has undertaken a review of the evidence towards 
determining whether there is any other evidence which that 
would link the appellant's hypertension to his POW 
experience, or to any event of his military service, or to 
his service-connected disabilities on a secondary basis.  
Having done so, the Board finds that competent evidence of 
such linkage has not been obtained.

The Board has carefully examined the proffered newspaper 
article reporting the findings of a study from the National 
Center for Health Statistics.  However, the Board finds that 
the article, together with the other evidence of record, does 
not suffice to well ground the appellant's claim.

The appellate courts have observed in this regard that in 
some circumstances, the submission of medical evidence 
reflecting that the presence of certain symptoms, and medical 
treatise evidence that indicated that the presence of these 
symptoms would indicate that the claimed service-connected 
disorder was present, may render the claim well grounded.  
The Court pointed out that it was necessary for VA to 
approach this scenario on a case-by-case basis; where the 
facts as ascertainable by a medically untrained individual 
could be reported, and where the proffered medical text or 
treatise could support the proponent's theory that those 
facts indicated the presence of a disorder, a claim should be 
found to be well grounded and developed.  Wallin v. West, 11 
Vet. App. 509, 512-513 (1998).

The Board is here presented with a newspaper article, not a 
medical treatise, that posits that those with anxiety and 
depression are "more than twice as likely to develop" 
hypertension.  However, the article is not, in and of itself, 
medical evidence.  Instead, it is a recounting of generic 
findings of one study made by researchers, without validation 
or indeed comment by the medical profession.  It does not 
explain the medical basis for the conclusions reached by the 
examiners, and does not extend the results of the study to 
those beyond its test subjects.  See also Bloom v. West, 12 
Vet. App. 185 (1999) [In the examination of medical opinion 
evidence, inquiry must be made into the nature of the 
expressed opinion, the clinical data used to formulate the 
opinion, its rationale, or any other factors that would give 
it substance.  The source of the opinion, the extent of the 
physician's expertise, and the physician's report of the 
development of the claimed disorder and the rationale for the 
expressed opinion may also be addressed in determining the 
well groundedness of a claim.].  The Board further observes 
that the Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

There can be no doubt that the appellant in this matter 
sustained significant hardship as a POW, or that his belief 
that his hypertension was incurred during or as a result of 
those experiences is sincere.  However, the Board is bound by 
applicable statutes enacted by law, and by the decisions of 
the U.S. Court of Appeals for Veterans Claims and higher 
appellate courts.  

In short, for the reasons and bases expressed above, the 
Board concludes that the appellant's claim is not well 
grounded.  The benefit sought on appeal is accordingly 
denied.   

Additional Matters

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information which would render his 
claim plausible.  The Board finds no such information.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464-465 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995); see also 
generally Stuckey v. West, 13 Vet. App. 163, 175 (1999) 
[observing in part that when it is alleged that there is 
specific evidence in existence that would manifestly well 
ground a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application." (italics added)].  

The Board's decision serves to inform the appellant of the 
kind of evidence which would be necessary to make his claim 
well-grounded, namely competent medical evidence which 
provides a nexus between the appellant's service and/or his 
service connected disabilities and his currently diagnosed 
hypertension.

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes, however, that the appellant has 
been accorded ample opportunity to fully present his claim, 
and any error by the RO in the adjudication of the claim on a 
broader basis that that applied by the Board could not be 
prejudicial.



CONTINUED ON NEXT PAGE


ORDER

A well-grounded claim not having been submitted, service 
connection for hypertension is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes that in a March 2000 brief, the appellant's accredited representative styled the issue as 
"entitlement to service connection for an acquired cardiovascular disorder, to include hypertension and 
cardiac dysfunction".  However, the record does not indicate either that the appellant sought service 
connection for heart disease, as such, or that heart disease currently exists.  The Board therefore believes that 
the issue is correctly stated in the July 1995 Statement of the Case as entitlement to service connection for 
hypertension.
  The Board notes that service connection is in effect for post-traumatic stress disorder with 
major depression and an anxiety disorder; a duodenal ulcer, and the residuals of a gunshot 
wound scar of the left forearm.  

